DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Receipt of the preliminary amendment filed 11/09/2018 is acknowledged. This amendment amended the specification, abstract, cancelled claims 1-10 and added claims 11-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the webbing extension" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the minimum webbing extension" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the closing" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031,2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, claim 11 recites the broad recitation “wherein the threshold takes account of the minimum webbing extension within 30 seconds”, and the claim also recites “preferably within 20 seconds", and “especially within 10 seconds” which are both narrower statements of the range/limitation.
Claim 13 recites the limitation "the sitting position" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the seat position" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the seat (16, 44)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the seat (46)" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14, line 5 refers to “the seat”.  Previously references “seat (16,44)” claim 14, line 2 and “seat (44)” in claim 14, line 3.  It is unclear which “seat” is being referred to in line 5.
Claim 15 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the driving direction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the restraining force" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghannam et al. (US 2015/0251618).

With respect to claim 14, Ghannam et al. discloses the threshold takes the seat position of the seat of the occupant, the seat position of the seat which is arranged in the vehicle in front of the seat of the occupant and/or the position (paragraphs 29, 36-40) of a steering wheel (24) into account which is arranged in the vehicle (abstract) in front of (figs. 1-2) the seat of the occupant (12).  (Figs. 1-6, paragraphs 5-8, 18-44.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. in view of Behr (US 5,558,370), as cited by Applicant.
With respect to claims 13 and 18-19, Ghannam et al. is silent regarding a seat position of an occupant and a belt tensioner.  Behr teaches of the threshold takes the sitting position of the occupant (12) into account by means of a sensor (col. 4, lines 38-47); wherein the reaction comprises activating a belt tensioner (figs. 2-3) for tensioning the webbing so that the restraining force of the webbing is increased; wherein the restraining force of the webbing is increased by a fixed value, a value increasing continuously in time or a value varying in time (steps 130, 134, 142).  (Figs. 1-4, cols. 3-5, col. 6, lines 1-15.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensing and tensioning structure as described in Behr into the invention of Ghannam et al. in order to determine an unsafe seating position for the occupant and to re-initialize tensioning, thereby preventing the system from erroneously determining the occurrence of an excess pay out due to improper initial tensioning, such as caused by the occupant leaning back during the tension initialization procedure.  (Col. 4, lines 6-47.)
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghannam et al. in view of White (US 5,718,451).
With respect to claims 15-16, Ghannam et al. is silent regarding taking into account the position of the airbag.  White teaches of the threshold takes the position (col. 3, lines 43-67) of an airbag (col. 2, 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.